Name: Commission Regulation (EEC) No 3447/82 of 20 December 1982 amending quantitative limits fixed for imports of certain textile products originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 362/20 Official Journal of the European Communities 23 . 12. 82 COMMISSION REGULATION (EEC) No 3447/82 of 20 December 1982 amending quantitative limits fixed for imports of certain textile products originating in certain third countries the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 661 /82 (2), and in particular Articles 7, 9 (2) and 15 thereof, Whereas, by Commission Regulation (EEC) No 661 /82 quantitative limits agreed with third countries are shared between the Member States for 1982 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas certain supplier countries have asked that the allocation of Community quantitative limits among Certain Member States shares of the Community quantitative limits for textile products originating in certain third countries, as fixed in Annex IV to Regu ­ lation (EEC) No 3059/78 , are hereby amended for 1982 as laid down in the Annex. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1982. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 27 . 12. 1978 , p . 1 . (2) OJ No L 82, 29 . 3 . 1982, p . 1 . 23 . 12. 82 Official Journal of the European Communities No L 362/21 ANNEX Cate ­ gory CCT heading No Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1982 2 55.09 Other woven fabrics of cotton : tonnesHungary Thailand Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics I UK D F BNL UK DK tonnes 94 417 5 098 (  ) 846 (') 1 484 (') 1 612 (') 957 0 NIMEXE code (1982) 55.09-03 ; 04 05 06 07 08 09 10 12 13 14 15 16 17 19 21 29 32 34 35 37 38 39 41 49 51 52 53 54 55 56 57 59 61 63 64 65 66 67 68 69 70 71 72 73 74 75 76 77 78 79 80 81 82 83 84 86 90 91 92 93 ; 98 ; 99 55.09-06 ; 07 ; 08 51 52 53 ; 54 55 56 57 ; 59 61 63 64 ; 65 66 67 70 ; 71 80 81 82 ; 83 84 86 90 ; 91 92 93 ; 98 ; 99 2 a) a) Of which other than unbleached or bleached Hungary I UK tonnes 41 381 7 60.05 Hungary 1 000 pieces A II b) 4 aa) 22 33 44 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories :55 Indonesia 1 000 pieces D F UK D F I BNL UK DK GR 81 56 39 1 077 370 94 642 535 123 5 II . Other 61.02 Women s, girls' and infants outer garments :B II e) 7 bb) cc) dd) B. Other : 60.05-22 ; 23 ; 24 : 25 61.02-78 ; 82 ; 84 Blouses and shirt-blouses, knitted, crocheted (not elastic or rubber ­ ized), or woven, for women, girls and infants, of wool , of cotton or of man-made textile fibres 8 61.03 A Indonesia 1 000 piecesMen s and boys under garments, in ­ cluding collars, shirt fronts and cuffs : Men's and boys ' shirts, woven, of wool , of cotton or of man-made textile fibres 6 1.03-11 ; 15 ; 19 D F I BNL UK DK GR D UK D UK DK 2 118 586 495 518 852 70 5 815 227 3 364 660 198 Poland 1 000 pieces 1 000 piecesRomania (') See Appendix . No L 362/22 Official Journal of the European Communities 23 . 12. 82 Cate ­ gory CCT heading No NIMEXE code ( 1982) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1982 25 60.04 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 ; 53 ; 81 83 Under garments, knitted or crocheted, not elastic or rubberized : Women's, girls' and infants' (other than babies') knitted or crocheted pyjamas and nightdresses, of cotton or synthetic fibres Czecho ­ slovakia Hungary F UK UK GR 1 000 pieces 1 000 pieces 114 42 35 21 35 51.04 AIV 51.04-10 ; 11 ; 13 15 ; 17 ; 18 ; 21 23 ; 25 ; 27 ; 28 32 ; 34 ; 36 ; 41 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those contain ­ ing elastomeric yarn : South Korea F I UK tonnes 172 131 1 378 39 62.02 B II a) c) III a) 2 c) 62.02-40 ; 42 ; 44 46 ; 51 ; 59 ; 65 72 ; 74 ; 77 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen, toilet and kitchen linen , other than of cotton terry fabric Hungary UK DK tonnes 146 61 41 ex 51.01 A 51.01-05 ; 06 ; 07 08 ; 09 ; 10 ; 12 20 ; 22 ; 24 ; 27 29 ; 30 ; 35 ; 36 37 ; 39 ; 40 ; 45 Yarn of man-made fibres (contin ­ uous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Romania D F I BNL UK IRL tonnes 1 376 (277) (220) (123) (261 ) ( 10) 67 60.05 A II b) 5 B 60.06 B II III 60.05-93 ; 94 ; 95 96 ; 97 ; 98 ; 99 60.06-92 ; 96 ; 98 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rubbe ­ rized ; articles (other than bathing costumes) of knitted or crocheted fabric , elastic or rubberized, of wool , of cotton , or of man-made textile fibres South Korea BNL UK tonnes 78 547 23 . 12. 82 Official Journal of the European Communities No L 362/23 Cate ­ gory CCT heading No NIMEXE code (1982) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1982 110 62.04 Tarpaulins, sails, awnings, sunblinds, Hungary D tonnes 830 A III tents and camping goods : UK 479 Bill 62.04-25 ; 75 Woven pneumatic mattresses DK 53 11 7 54.05 54.05-21 ; 25 ; 31 ; 35 ; 38 ; 51 ; 55 ; 61 ; 68 Woven fabrics of flax or of ramie Hungary UK IRL tonnes 91 198 Appendix to Annex Category Supplier country Provision 2 Thailand The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of category 3 ; within these limits the following sub-limits apply to cotton fabrics of category 2 : (tonnes) 1982 D 3 426 F 312 BNL 801 UK 799 DK 800